Action by a tenant in a multiple dwelling to recover damages for personal injuries alleged to have been received when a gas stove in her apartment exploded, and by her husband for medical expenses and loss of services. The action was brought against the individuals, who are alleged to he the owners of the building, and Brooklyn Union Gas Company, which is alleged to have had a contract with the owners to service the gas stove. Appellants served an answer containing a cross complaint for judgment over against the Gas Company, alleging active negligence on its part in making repairs and servicing the gas stove. The appeal is from an order granting the Gas Company’s motion to dismiss the cross complaint for insufficiency. Order affirmed, with $10 costs and disbursements. (See Glasgow v. Drakes, 5 A D 2d 693.)
Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur; Nolan, P. J., dissents and votes to reverse the order and to deny the motion for the reasons set forth in the dissenting memorandum in Glasgow v. Drakes (5 A D 2d 693).